PER CURIAM:
Dennis E. Fort petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2241 (2000) motion. He seeks an order from this court directing the district court to act. Our review of the district court’s docket sheet reveals that the district court denied Fort’s § 2241 petition in part, construed the remainder as a writ of error coram nobis, and transferred the case to the United States District Court for the Eastern District of North Carolina. Accordingly, because the district court has recently decided Fort’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.